10
ul
12
13
14
15
16
7
18
19
20
21
22

23

 

 

Case 3:20-cv-05174-RBL Document 7 Filed 06/19/20 Page 1 of 2

The Honorable Ronald B. Leighton

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA

UNITED STATES OF AMERICA and STATE CASE NO. 20-CV-05174-RBL
OF WASHINGTON, ex rel. LARRY BURNETT,
DDS, FILED UNDER SEAL

Plaintiffs, ORDER

Vv.

GEORGE CALVIN BRAIN,

Defendant.

 

 

The United States and the State of Washington (collectively, the “Governmental Entities’”)
having declined at this time to intervene in this action pursuant to the False Claims Act, 31 U.S.C.
§ 3730(b)(4)(B) and Wash. Rev. Code § 74.66.0590, it is hereby ORDERED that:

1. The Complaint, this Order, the Governmental Entities’ Notice of Declination, and all
other papers on file in this action shall be unsealed;

2. Relator shall serve a copy of the Complaint, this Order, and the Governmental

Entities’ Notice of Declination on Defendant;

[PROPOSED] ORDER - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

(20-CV-05174-RBL) 5
FILED UNDER SEAL a 08) 353-7970 on
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 3:20-cv-05174-RBL Document 7 Filed 06/19/20 Page 2 of 2

3. The parties shall serve all pleadings and motions filed in this action, including
supporting memoranda, upon the Governmental Entities, as provided for in 31 U.S.C. § 3730(c)(3)
and Wash. Rev. Code § 74.66.060(3). The Governmental Entities may seek dismissal of Relator’s

action or claims, order any deposition transcripts, and are entitled to intervene in this action, for

good cause, at any time;

4. The parties shall serve all notices of appeal upon the Governmental Entities;
5, All orders of this Court shall be sent to the Governmental Entities; and
6. Should Relator or any Defendant propose that this action be dismissed, settled, or

otherwise discontinued, the Court will provide the Governmental Entities with notice and an

opportunity to be heard before ruling or granting its approval.

DATED this! 4 “day of June_ , 2020.

“ifn td i) ogts

RONADD B. LEIGHTON
United States District Judge

 

 

Presented By:

selbthalt and
Ody 0 QA Pah, CO, SEY
ASHLEY GfBURNS, NYBA #5186382 NICKOL BOHL, WSBA #48978
Assistant Utited States Attorney Assistant Attorney General
United States Attorney’s Office Washington Office of the Attorney General
700 Stewart Street, Suite 5220 800 Sth Avenue, Suite 2000
Seattle, Washington 98101-1271 Seattle, Washington 98104
Phone: 206-553-7970 Phone: 206-389-3837
Fax: 206-553-4067 E-Mail: nickolas.bohl@atg.wa.gov

E-mail: ashley.burns(@usdoj.gov

 

[PROPOSED] ORDER - 2 UNTED STATES AORN
_ TEWART STREET, SUITE
(20-CV-05174-RBL) SEATTLE, WASHINGTON 98101

FILED UNDER SEAL (206) 553-7970
